t c memo united_states tax_court john arthur raeber petitioner v commissioner of internal revenue respondent docket no filed date john arthur raeber pro_se audra m dineen and matthew a mendizabal for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties as follows deficiency year dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to deductions for business_expenses of dollar_figure and dollar_figure claimed on schedules c profit or loss from business for and respectively and whether petitioner is liable for accuracy-related_penalties under sec_6662 a for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed his petition in and petitioner worked as a self-employed consultant to various architects throughout the world he operated his consulting business as a sole_proprietorship and reported his income and expenses from the business on a schedule c petitioner timely filed form sec_1040 u s individual_income_tax_return for and and attached schedules c on which unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent’s determinations with respect to the reduction of petitioner’s personal_exemption deductions and with respect to the increase in petitioner’s self-employment taxes are automatic adjustments that will be resolved by our decision of the primary issue he reported gross_income of dollar_figure and dollar_figure respectively and business_expenses of dollar_figure and dollar_figure respectively respondent audited petitioner’s and returns and requested that petitioner substantiate all of his schedule c business_expenses petitioner refused to substantiate any of his claimed business_expenses arguing that the substantiation requirement violates his fifth_amendment rights under the u s constitution respondent then issued petitioner a notice_of_deficiency disallowing petitioner’s deductions for business_expenses claimed on his schedules c at trial petitioner told the court that he had no knowledge of any pending criminal investigation respondent’s counsel informed the court that she too was unaware of any pending criminal investigation of petitioner opinion i deficiency determinations a burden_of_proof as a general_rule taxpayers bear the burden of proving the commissioner’s deficiency determinations incorrect rule a petitioner reported the following business_expenses on his schedule c for meals and entertainment of dollar_figure business use of home of dollar_figure contract labor of dollar_figure and various other expenses of dollar_figure petitioner reported the following business_expenses on his schedule c for meals and entertainment of dollar_figure business use of home of dollar_figure contract labor of dollar_figure and various other expenses of dollar_figure 290_us_111 to shift the burden_of_proof to the commissioner with respect to a factual issue relevant to the liability for tax taxpayers must inter alia maintain all records required by the code and regulations and cooperate with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner neither claims nor shows that he satisfies the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof b schedule c deductions deductions are a matter of legislative grace and taxpayers have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of the item claimed as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner argues that reporting his expenses on his and schedules c and signing his returns under penalty of perjury constitute sufficient substantiation we have long held that signing a return under penalty of perjury is not sufficient to substantiate its accuracy 71_tc_633 62_tc_834 holding that a taxpayer does not satisfy his burden to substantiate claimed business_expenses by merely signing his return under penalty of perjury and testifying to its accuracy without producing additional evidence whitaker v commissioner tcmemo_2010_209 petitioner failed to introduce any other evidence to substantiate his claimed business_expenses asserting instead his fifth_amendment privilege_against self-incrimination the court is not aware of any pending or likely criminal investigation of petitioner the privilege_against self-incrimination does not apply where the possibility of criminal prosecution is remote or unlikely wilkinson v commissioner supra pincite petitioner’s baseless fifth_amendment claim cannot stand in the way of a determination of his civil tax_liability at trial the court warned petitioner that his fifth_amendment claim would not excuse him from his burden to substantiate his claimed business_expenses and offered petitioner an additional opportunity to introduce evidence to satisfy his burden however petitioner continued to assert his fifth_amendment privilege and offered no further evidence to substantiate his claimed business_expenses accordingly we sustain respondent’s disallowance of petitioner’s deductions for business_expenses claimed on his schedules c for and ii sec_6662 accuracy-related_penalties pursuant to sec_6662 taxpayers may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations see sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 in addition sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard the commissioner has the burden of production with respect to the sec_6662 accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith the taxpayer is responsible for putting forth evidence to show that he acted with reasonable_cause and in good_faith petitioner’s understatement exceeded the greater of dollar_figure or percent of the amounts of tax required to be shown on his and returns therefore we find that respondent satisfied his burden of production petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalty for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
